               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TALIAH J. HASAN,

                              Plaintiff,

 v.                                                    Case No. 17-CV-1433-JPS



 CREE, INC.,

                              Defendant.



1.     INTRODUCTION

       This litigation arises from the temporary employment of the

plaintiff, Taliah J. Hasan (“Hasan”), with the defendant, Cree, Inc. (“Cree”),

in 2015. Hasan contends that Cree terminated her temporary assignment in

violation of the discrimination and retaliation provisions of Title VII and in

violation of Wisconsin common law. Cree moved for summary judgment,

and that motion is now fully briefed and ripe for adjudication. (Docket #21).

For the reasons explained below, Cree’s motion will be granted and this

case will be dismissed.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 states that the “court shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016).

“Material facts” are those facts which “might affect the outcome of the suit,”

and “summary judgment will not lie if the dispute about a material fact is
‘genuine,’ that is, if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). Thus, to demonstrate a genuine dispute about a material

fact, a party opposing summary judgment “must do more than simply

show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Rather, the non-moving party “must set forth specific facts showing that

there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). The Court construes

all facts and reasonable inferences in a light most favorable to the non-

movant. Bridge v. New Holland Logansport, Inc., 815 F.3d 356, 360 (7th Cir.

2016). In assessing the parties’ proposed facts, the Court must not weigh the

evidence or determine witness credibility; the Seventh Circuit instructs that

“we leave those tasks to factfinders.” Berry v. Chicago Transit Auth., 618 F.3d

688, 691 (7th Cir. 2010).

3.     RELEVANT FACTS

       Consistent with the standard of review, the following facts are taken

from the evidence when viewed in a light most favorable to Hasan.

       Cree is a worldwide manufacturer of lighting-class LEDs, lighting

products, and products for power and radio frequency applications. Its

many national and international facilities include a manufacturing plant in

Racine, Wisconsin. Cree has used the services of various staffing agencies

to help fill temporary positions when necessary. In 2015 at the Racine

facility, this included the staffing agency Goodwill TalentBridge

(“TalentBridge”). Upon receiving a request from Cree for an employee

placement, TalentBridge would identify a suitable candidate and offer that

person an assignment at Cree.




                                 Page 2 of 19
       Hasan applied for, was offered, and accepted employment with

TalentBridge in August 2015. In the late summer of that year, Cree sought

assistance from TalentBridge to temporarily assist its human resources

department with administrative tasks. TalentBridge identified Hasan as a

suitable candidate to fill the assignment. Cree’s recruiting specialist, Nina

Grimsic (“Grimsic”), reviewed Hasan’s credentials, interviewed her, and

requested that TalentBridge extend an offer. Hasan accepted and began her

temporary assignment at Cree on September 1, 2015. Hasan received

direction at Cree from Renee Solano (“Solano”), a human resources

manager.

       3.1    Hasan’s Violations of the Attendance Rules

       At the start of her employment with TalentBridge, Hasan signed an

acknowledgement form stating that she agreed to comply with

TalentBridge’s policies and procedures as laid out in the company’s

handbook, which included an expectation that employees be at their work

stations before the start of the shift and to be at work when scheduled. She

was informed in the handbook that excessive tardiness and absenteeism

would result in corrective action up to and including termination. Hasan

was instructed by Elizabeth Villalobos, TalentBridge’s supervisor of talent

acquisition, that if Hasan was going to be late to or absent from work, she

should call TalentBridge’s attendance phone line. In addition, Cree

required Hasan to complete weekly time sheets and submit them to Kiah

Ballard-Miles (“Ballard-Miles”), a human resources associate at Cree, who

then provided the time sheets to TalentBridge. On or around October 22,

2015, Cree modified its attendance policy as to certain employees, including

Hasan, such that employment would be terminated upon the sixth




                                Page 3 of 19
occurrence of a late arrival to work, early departure from work, or missed

day without supervisor approval.1

       Hasan’s work schedule at Cree was Monday through Friday, with a

report time of no later than 9:30 a.m. each day. Her attendance during her

tenure at Cree was problematic. On September 28, 2015, she called in to

report that she would be absent due to car trouble. The next day, she called

in to report that she would miss nearly half of the work day while waiting

to have her car repaired. On October 19, 2015, Hasan was thirty minutes

late for her assigned shift. On that day, Grimsic emailed Moran and

Villalobos to inform them that Hasan was tardy and that Grimsic planned

to speak with Hasan regarding her attendance. That same day, Moran also

counseled Hasan about Cree’s attendance policy and advised Hasan that

she had accumulated two violations.2 On October 21, 2015, just two days



       1 The parties disagree as to whether the modification also relieved Hasan of
her obligation to notify TalentBridge, in addition to Ballard-Miles, if she was going
to be tardy to or absent from work. See, e.g., (Docket #34 at 5). This dispute is not
material to the resolution of Hasan’s claims. Her termination was premised on
missed days at, and late arrivals to, her job at Cree, not on having failed to notify
the appropriate person of her tardiness and absenteeism. Further, there is no
evidence that notifying someone at either TalentBridge or Cree of an unapproved
late arrival to work would have excused the tardiness.
       2Hasan claims not to recall being counseled at that time, but TalentBridge’s
records confirm the counseling took place. See (Docket #34 at 18). Hasan also
generally claims not to recall ever being disciplined for attendance issues. Id.
However, she does not dispute that she was indeed absent or tardy on the
occasions Cree says she was. Hasan also implies that she had permission from
Solano to be late to work, but the evidence she cites does not support that
proposition. Specifically, Solano testified in her deposition that Hasan sometimes
arrived early to work when the department was busy with a big project, and that
this was permissible. (Docket #32-4 at 11). There is no evidence to suggest that
because Hasan was permitted to arrive early on some days, she was excused from
arriving late on other days.


                                   Page 4 of 19
later, Hasan was late for a mandatory teambuilding meeting. Hasan was

late again for shifts on October 27, November 30, and December 1, 2015.

       On December 14, 2015, Hasan was late a final time. She sent a text

message to Ballard-Miles at 8:30 a.m. explaining that she would be late.3 At

9:44 a.m. that day, Grimsic emailed TalentBridge to inquire whether Hasan

had called in to notify TalentBridge that she would be late or absent.

Villalobos responded by phone, saying they had not received a call-in from

Hasan. An hour and half passed with Hasan still not reporting for work.

Grimsic and Solano conferred and decided to terminate Hasan’s temporary

assignment due to Hasan’s violations of the attendance rules. To that end,

Grimsic sent an email to Villalobos requesting that TalentBridge end

Hasan’s assignment. When Hasan finally arrived to work, security

personnel asked for her badge and notified Solano, who then met Hasan in

the lobby with Hasan’s personal belongings. Solano told Hasan that Cree

had terminated her assignment because she was a no-call, no-show.4


       3 Cree believes Hasan sent the text at 9:30 a.m. but admits for the purposes
of summary judgment that Hasan claims to have sent the text message at 9:30 a.m.
eastern standard time, which is 8:30 a.m. in the time zone where Cree is located.
(Docket #34 at 35). In any event, there is no evidence to suggest that texting
Ballard-Miles an hour before she was supposed to start her shift excused her tardy
arrival.
       4Hasan claims that Cree forgave some of her attendance violations but does
not present evidence confirming how many such violations were excused. See
(Docket #35 at 4). Solano testified that Cree forgave violations that Hasan had
accumulated prior to Cree establishing Hasan’s 9:30 a.m. start time in September
2015. (Docket #32-4 at 22). Regardless of any forgiven violations, Hasan agrees that
she was late or absent six times beginning in October 2015. Further, even if Hasan
had technically not accumulated enough attendance violations to warrant
termination under Cree’s policy, Hasan has not presented evidence to suggest that
those at Cree who decided to terminate her thought or knew that she was still
within the number of violations allowed before termination; it is their motive for
termination that is at issue.


                                   Page 5 of 19
       3.2    The Documentation Project

       Several other events that took place during Hasan’s tenure at Cree

are relevant to this lawsuit. The first is a disagreement between Hasan and

her employer regarding a task she was assigned in mid-October 2015.

Hasan was instructed to perform an administrative task of correcting

certain personnel files that were missing pages. The files were associated

with certain employees who Cree had retained from Ruud Lighting

(“Ruud”) when Cree bought Ruud in 2011. Those individuals had signed a

confidentiality agreement upon their hire with Cree, and upon receiving

the executed agreements, Cree’s then-senior recruiter Lisa Fiorita (“Fiorita

“) had placed the signed signature pages, but not the preceding pages of

the agreement, into the employees’ personnel files.

       Cree later learned of this problem, and to correct it, Solano instructed

Hasan to make a copy of the first four pages of the agreement, attach them

to the signature page for each employee who had received and signed the

agreement, and place the entire agreement in the employee’s personnel file.

Cree had not updated or changed the first four pages of the agreement since

2011, and accordingly the pages of the agreement provided to Hasan for

this project were identical to those provided to the employees who signed

the agreement in 2011.5

       Hasan believes the agreement documentation project was “illegal”

because she was being asked to add contract terms to employees’ files




       Hasan objects to Cree’s proposed fact that the first four pages of the
       5

agreement were unchanged between 2011 and 2015 but offers no relevant evidence
or argument to create a genuine dispute. See (Docket #34 at 12).


                                 Page 6 of 19
without their knowledge.6 She says that she expressed her concern about

this illegality to Grimsic, but apparently not in writing.7 Although Hasan

communicated by email with Solano several times regarding the

documentation project, she never objected to the assignment in writing or

stated in writing any belief that the assignment was somehow improper,

unethical, or illegal. Hasan did not file a formal complaint with Cree

regarding her concern. She completed the project in late November or early

December 2015.

       3.3     Derogatory Comments about Muslims

       During the week of December 7, 2015, Cree’s Racine human

resources department participated in an on-site training and team-building

program. On December 8, in conjunction with the program, the human

resources team, including Hasan, Solano, and recruiting specialist Lora

Joyce (“Joyce”), had lunch together.




       6Hasan now maintains that this belief is based in part on her understanding
from her co-workers that Fiorita had been fired because she handed out the
signature pages, but not the whole contract, to the Ruud employees. (Docket #34
at 13–15). At her deposition, she was asked about this belief, and she responded
that she heard Fiorita was fired for not doing her job, but she “can’t speculate” as
to whether one of Fiorita’s mistakes was simply failing to include three term pages
of the contract in employees’ files (as opposed to failing to show the employees
the term pages). (Docket #32-1 at 50). Cree counters that Hasan had no way of
knowing why Fiorita was fired. (Docket #34 at 13–15). Hasan’s belief that Fiorita
did not show the employees the term pages is premised on hearsay evidence, and
she has no personal knowledge about whether the employees saw the three term
pages of the contracts they signed.
       7Hasan claims that she also told Villalobos about her concern during a
meeting after her termination. (Docket #34 at 16). Cree objects to the evidence
Hasan cites in support of this proposition, but, even taking Hasan’s evidence into
account, the dispute is not material. Alerting Villalobos to a concern about a project
only after being terminated cannot have been the cause of Hasan’s termination.


                                    Page 7 of 19
      During the lunch, Solano asked Joyce if she intended to vote for

Donald Trump in the upcoming election, and Joyce responded

affirmatively. In response, Solano said, “But [Donald Trump] wants to send

all Hispanics back to Mexico.” (Docket #34 at 26). Joyce retorted with

something like, “Good, that’s where they belong.” Id. Solano responded by

reminding Joyce that her husband is Hispanic, and Joyce responded that

she knew. The discussion concluded with Solano telling Joyce that she

could not believe Joyce would vote for someone like Donald Trump.

Although Hasan was present during this conversation, she said nothing.

      Later on December 8, Solano approached the human resources area

where Hasan, Grimsic, Joyce, and benefits analyst Lauren Nolan (“Nolan”)

were working and asked them for feedback regarding an applicant for a

vacant management position who was Muslim. In response, Joyce stated

that she would not feel comfortable working with a Muslim because she

believed Muslims are violent people. Nolan said she would also not feel

comfortable working with a Muslim, stating that “they do not belong here.”

Id. at 28. Hasan responded to the two women, expressing her displeasure

at the women’s remarks because she is a Muslim. Joyce said she had no idea

Hasan was Muslim, but that even still, she would not feel comfortable

working with the Muslim applicant. Nolan agreed. Hasan then left the

conversation and went back to her desk.

      Following that episode, Solano informed Grimsic that she had

located a potential candidate for the vacant position. She asked whether she

could move forward with the application process in light of certain national

origin hiring restrictions to which Cree was subject because of its contract

work with the United States Department of Defense (“USDOD”). Grimsic

contacted Cree’s recruiting manager, Sean Brody (“Brody”), to obtain more


                               Page 8 of 19
information regarding Cree’s policy for hiring foreign nationals. Brody

informed Grimsic that the limitations only applied to positions that

included work on military or military-related contracts for the USDOD.

Because the applicant Grimsic had identified was not seeking work related

to military contracts, Cree continued to process the application.

       On December 11, 2015, Hasan initiated a meeting with Solano to

discuss a matter unrelated to the December 8 discriminatory remarks. The

women discussed Hasan’s question, after which Solano broached the

subject of the racially-charged remarks described above. Solano said that if

Hasan was offended by those comments, Hasan should write a statement

saying as much.8 Hasan declined, stating that she should not have to write

a statement because Solano heard the remarks. Solano explained that a

statement from Hasan would be taken more seriously than only a report

from Solano, because Solano believed that some people at Cree thought

Solano had a vendetta against Joyce. Hasan did not provide a written

statement or complaint to either TalentBridge or Cree regarding the

December 8 comments.

4.     ANALYSIS

       On these facts, Hasan brings three claims. First, Hasan claims that

Cree discriminated against her in violation of Title VII by terminating her

assignment on the basis of her religion. Second, Hasan claims that Cree

retaliated against her in violation of Title VII for complaining about the

mistreatment she experienced on the basis of her religion. Third, Hasan



       8 Hasan claims that she understood Solano’s instruction to refer to Joyce,
who made offensive comments about Hispanic and Muslim people, but not any
other employee who made offensive remarks. (Docket #34 at 31). Whether this is
true is not material.


                                  Page 9 of 19
claims that Cree wrongfully terminated her assignment, in violation of

Wisconsin common law, for voicing displeasure about performing the

documentation project that she believed constituted forgery. The Court will

address each claim in turn.

       4.1    Count I: Religious Discrimination

       Hasan first claims that Cree terminated her because of her religion

and that Cree’s proffered reason for her termination is pretext for

discrimination. Cree contends that it ended Hasan’s assignment because of

Hasan’s repeated attendance violations. Hasan seeks summary judgment

on the grounds that Hasan fails to establish a prima facie case of

discrimination under McDonnell Douglas and, in any event, cannot show

that Cree’s reasons for firing her constitute pretext.

       Title VII prohibits employers from discriminating against employees

on the basis of “race, color, religion, sex or national origin.” 42 U.S.C. §

2000e-2(a); see also Lewis v. City of Chicago, 496 F.3d 645, 650 (7th Cir. 2007).

In the Seventh Circuit, courts addressing Title VII claims consider all

relevant evidence “as a whole,” without separating “direct” and “indirect”

evidence. Ortiz v. Werner Enters., 834 F.3d 760, 763 (2016). The court asks

“whether the evidence would permit a reasonable factfinder to conclude

that the plaintiff's race, ethnicity, sex, religion, or other proscribed factor

caused the discharge or other adverse employment action.” Id. at 765.

       The Seventh Circuit’s decision in Ortiz did not, however, alter the

burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973). See Ortiz, 834 F.3d at 766. As a result, courts addressing

discrimination claims are to conduct the McDonnell Douglas analysis if the

parties present arguments “in those terms,” but also assess the plaintiff’s

evidence “cumulatively” to determine “whether it permits a reasonable


                                 Page 10 of 19
factfinder” to conclude that the challenged employment action was

attributable to a proscribed factor. David v. Bd. of Trs. of Cmty. Coll. Dist. No.

508, 846 F.3d 216, 224 (7th Cir. 2017).

       A prima facie case of discrimination under McDonnell Douglas

requires a plaintiff to show that: (1) she belongs to a protected class; (2) at

the time of her termination, she was performing reasonably in accordance

with the defendant’s legitimate expectations; (3) despite her reasonable

performance, she was subjected to an adverse employment action; and (4)

similarly situated employees outside of her protected class received more

favorable treatment. See Andrews v. CBOCS W., Inc., 743 F.3d 230, 234 (7th

Cir. 2014), overruled on other grounds by Ortiz, 834 F.3d at 765. If the plaintiff

states a prima facie case, then the defendant “must articulate a legitimate,

nondiscriminatory reason” for the termination, at which point the burden

reverts to the plaintiff to show that the defendant’s explanation is

pretextual. Id. An inquiry into pretext requires evaluating “the honesty of

the employer’s explanation, rather than its validity or reasonableness.”

O'Leary v. v. Accretive Health, Inc., 657 F.3d 625, 636–37 (7th Cir. 2007).

       Hasan has failed to present evidence sufficient to satisfy at least two

of the McDonnell Douglas prongs—that she met Cree’s legitimate

expectations and that Cree treated similarly situated employees more

favorably.9 Cree had a legitimate expectation that its employees arrive to



       9 The parties also dispute whether Hasan is a member of a protected class.
Cree argues that Hasan is not actually a practicing Muslim and that her only
connection to the faith is through her father, with whom she has not lived since
she was very young. (Docket #22 at 14–16). Hasan insists she is Muslim and
submits as evidence that she does not eat pork, celebrates Allah, kept her Muslim
last name, owns a Quran and prayer blanket, and uses Muslim greetings with her
father. (Docket #28 at 5). The Court need not opine on the sincerity of Hasan’s


                                 Page 11 of 19
their shifts in a timely fashion and otherwise comply with Cree’s attendance

rules. Hasan does not credibly dispute this. Instead, Hasan argues that

because some of her violations had been forgiven, she had not reached the

threshold number of violations to warrant termination at the time she was

fired. But even accounting for some forgiven violations, the undisputed

evidence demonstrates that Hasan was tardy or absent six times when she

was terminated. Her repeated violation of Cree’s attendance rules

demonstrates that she was not meeting Cree’s legitimate expectations. See

Contreras v. Suncast Corp., 237 F.3d 756, 761 (7th Cir. 2001) (plaintiff did not

meet employer’s legitimate expectations where, among other things,

plaintiff violated employer’s work attendance guidelines on no fewer than

eight occasions).

       Hasan also has not presented evidence that similarly situated

employees outside her protected class were treated more favorably than she

was. She mentions not a single other comparator. Alexander v. Casino Queen,

Inc., 739 F.3d 972, 981 (7th Cir. 2014) (To survive summary judgement under

McDonnell Douglas, the plaintiff must show that “at least one similarly

situated employee, outside of their protected class, was treated more

favorably than they were.”). Hasan’s only attempt to satisfy this prong of

the McDonnell Douglas test is to argue that Cree has not identified any other

employee who it terminated in the lobby of the building, where Hasan

learned of her termination. This says nothing about whether Cree treated

non-Muslim employees more favorably than it treated Hasan. There is no

evidence in the record that Cree continued the assignments of any worker,



purported religiosity to resolve the pending motion. Hasan’s claims fail for several
other reasons, as described herein.


                                  Page 12 of 19
regardless of religion, who repeatedly ignored attendance expectations. To

the contrary, Cree presented evidence that it terminated the employment of

79 temporary workers for attendance violations in 2015. (Docket #34 at 41).

      Because Hasan has failed to show that she was meeting Cree’s

legitimate expectations and that Cree treated a similarly-situated employee

more favorably, she has failed to establish her prima facie case under

McDonnell Douglas. See Peele v. Country Mut. Ins. Co., 288 F.3d 319, 331 (7th

Cir. 2002). Accordingly, the Court need not proceed to the pretext inquiry.

Id. at 326–27, 331. Hasan’s claim is doomed from the start.

      This conclusion holds under the Ortiz holistic approach as well.

Under Ortiz, this Court must assess Hasan’s evidence cumulatively, and

ask whether it would permit a “reasonable factfinder to conclude” that her

religion caused her termination. Ortiz, 834 F.3d at 765. Hasan’s evidence

raises no reasonable inference that improper motives drove Cree’s actions.

She does not credibly undermine Cree’s stated reason for terminating her,

and in fact admits that she was tardy or absent on many occasions. She

points to derogatory remarks made by Joyce and Nolan about Muslims, but

neither of those women were involved in the decision to terminate Hasan’s

employment. The only connection Hasan makes between one of the

decisionmakers—Solano—and her religion is that Solano told the

department she was unsure if Cree would hire a Muslim person for an open

position. Other evidence suggests that this comment was based on Cree’s

restrictions for hiring foreign nationals for certain positions and, in any

event, Hasan has presented no evidence connecting Solano’s alleged bias to

Hasan’s termination. In other words, Hasan has presented no evidence that

any of the decisionmakers involved in her termination acted upon any




                               Page 13 of 19
religious animus, and the events surrounding her termination do not show

a discriminatory reason for her firing.

       4.2    Count II: Retaliation

       Hasan next claims that Cree fired her because she engaged in

protected activity by complaining about her co-workers’ derogatory

remarks about Muslims. In addition to baring an employer’s discrimination

based on race, color, religion, sex or national origin, Title VII also bars

employers from retaliating against employees who engage in protected

activity by exercising their Title VII rights. See Poullard v. McDonald, 829

F.3d 844, 855–56 (7th Cir. 2016); see also Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 53 (2006).

       Because Ortiz applies to Title VII retaliation claims, see Williams v.

Office of Chief Judge of Cook Cnty., 839 F.3d 617, 626 (7th Cir. 2016), and the

parties again frame their arguments in accordance with the method of proof

outlined in McDonnell Douglas, the Court considers the evidence under that

framework before focusing upon the more general inquiry of whether a

reasonable jury could find that Cree terminated Hasan in retaliation for

protected activity. See David, 846 F.3d at 224. Therefore, to establish her

prima facie case, Hasan must demonstrate that (1) she engaged in protected

activity, (2) she suffered a materially adverse employment action, (3) she

was meeting her employer’s legitimate expectations, and (4) she was

treated less favorably than similarly-situated employees who did not

engage in protected activity. Harden v. Marion Cty. Sheriff's Dep't, 799 F.3d

857, 862 (7th Cir. 2015).

       As explained above, Hasan has failed to provide evidence sufficient

to show that she was meeting Cree’s legitimate expectations and that other




                                 Page 14 of 19
similarly-situated employees were treated more favorably than she was.

For these reasons, her retaliation claim is also doomed.

            Further, it is not clear that Hasan engaged in protected activity. The

evidence demonstrates that, in response to Solano’s inquiry about whether

Hasan found her co-workers’ comments about Muslims offensive, Hasan

responded affirmatively. But Hasan’s conversation with Solano did not

include an allegation that Hasan’s co-workers had discriminated against

her impermissibly. And Hasan declined to file a complaint or grievance. See

Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006) (Filing an

official complaint with an employer may constitute statutorily protected

activity under Title VII if the complaint indicates that discrimination

occurred because of the complainant’s protected class). Hasan provided no

case law—indeed no citations to any legal authority—to support her

argument that her conversation with Solano amounted to protected

activity. Absent any effort from Hasan to support this element of her claim,

it fails.

            Because Hasan has failed to raise a jury question as to three of the

prima facie elements of retaliation, her claim cannot succeed. For the sake of

completeness, the Court also considers the evidence holistically, pursuant

to Ortiz, to determine if a jury could reasonably find that Cree terminated

Hasan in retaliation for protected activity. For all of the reasons stated

above, and for the additional reason that Hasan has not presented causation

evidence connecting her complaint to her termination, see Carlson v. CSX

Transp., Inc., 758 F.3d 819, 828 (7th Cir. 2014), no reasonable jury could

decide in Hasan’s favor.




                                    Page 15 of 19
       4.3     Count III: Wrongful Discharge

       Finally, Hasan claims that Cree terminated her employment in

violation of Wisconsin common law. Under the doctrine of employment-at-

will, which has been adopted in Wisconsin, an employer may discharge an

at-will employee “for good cause, for no cause and even for cause morally

wrong” without liability. Tatge v. Chambers & Owen, Inc., 579 N.W.2d 217,

223–24 (Wis. 1998). In Brockmeyer v. Dun & Bradstreet, however, the

Wisconsin Supreme Court adopted a “narrow” public policy exception to

this rule, holding that “an employee has a cause of action for wrongful

discharge when the discharge is contrary to a fundamental and well-

defined public policy as evidenced by existing law.” 335 N.W.2d 834, 840

(Wis. 1983).

       To state a claim for wrongful discharge under Brockmeyer, the

plaintiff “must identify a constitutional, statutory, or administrative

provision that clearly articulates a fundamental and well-defined public

policy.” Bammert v. Don's Super Valu, Inc., 646 N.W.2d 365, 369 (Wis. 2002).

If she identifies a public policy sufficient to trigger the exception, and

further demonstrates that her termination violated that public policy, the

burden shifts to the employer to show “just cause” for the termination. Id.

The Wisconsin Supreme Court “caution[s] against interpreting the public

policy exception too broadly.” Id.

       Hasan contends that her termination violated the public policy

embodied in the Wisconsin statute forbidding forgery. That statute

provides, in relevant part:

       (1) Whoever with intent to defraud falsely makes or alters
           a writing or object of any of the following kinds so that
           it purports to have been made by another, or at another
           time, or with different provisions, or by authority of


                                Page 16 of 19
           one who did not give such authority, is guilty of a Class
           H felony:
              (a) A writing or object whereby legal rights or
                  obligations are created, terminated or
                  transferred, or any writing commonly relied
                  upon in business or commercial transactions as
                  evidence of debt or property rights[.]

Wis. Stat. § 943.38(1)(a) (Forgery).

       Cree seeks summary judgment on this claim for several reasons.

First, Cree contends that temporary workers like Hasan are not entitled to

the protections of the public policy exception to Wisconsin’s employment-

at-will doctrine. Cree also contends that an employee can invoke the public

policy exception only if she refuses to engage in illegal conduct at the

employer’s direction, and Hasan never refused a project assigned to her.

The Court need not wade into these more nuanced questions of Wisconsin

common law because Hasan’s claim fails for two other more obvious

reasons.

       First, as Cree points out, Hasan has not presented sufficient evidence

to demonstrate that Cree asked her to forge anything. Hasan believes that

the documentation project involved forgery because she was asked to place

four pages of an agreement into employees’ files that contained only

signature pages. But apart from Hasan’s uncorroborated suspicion, there is

no evidence in the record before the Court to suggest that the employees

who executed the signature pages did not see and agree to the terms of the

agreement included on the missing four pages. Hasan concedes, for

example, that the agreements were executed years before she began her

employment at Cree, and therefore she has no firsthand knowledge of the

terms to which the employees agreed. She also did not reach out to any of



                                Page 17 of 19
those employees to confirm her suspicion, either at the time or in

preparation for this litigation. Her suspicion about the documentation

project is not enough to survive summary judgment. See Brockmeyer v. Dun

& Bradstreet, 325 N.W.2d 70, 73 (Wis. Ct. App. 1982), aff'd, 335 N.W.2d 834

(Wis. 1983) (“A wrongful discharge claim cannot be based on such

speculation”).

       Second, Cree had just cause for terminating Hasan. As explained at

length above, Hasan did not meet Cree’s legitimate attendance

expectations, and she was terminated for her attendance violations on a day

when she arrived to work several hours late. The evidence presented to the

Court on summary judgment amply demonstrates this was the reason for

Hasan’s termination. No evidence ties Hasan’s concern about forgery to her

termination.

       For these reasons, Hasan’s wrongful discharge claim fails.

5.     CONCLUSION

       Hasan has not raised a triable issue as to any of her claims. Instead,

on the record before the Court and under the controlling law, Cree is

entitled to summary judgment in its favor on all claims. Therefore, Cree’s

motion for summary judgment will be granted and this case will be

dismissed in its entirety.

       Accordingly,

       IT IS ORDERED that Cree, Inc.’s motion for summary judgment

(Docket #21) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.




                               Page 18 of 19
Dated at Milwaukee, Wisconsin, this 9th day of October, 2018.

                          BY THE COURT:



                          _____________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                       Page 19 of 19
